Name: 2008/59/EC: Commission Decision of 18 December 2007 adjusting the weightings applicable from 1 August , 1 September , 1 October , 1 November and 1 December 2006 and from 1 January 2007 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the two new Member States for a maximum period of nineteen months after the accession of the two new Member States
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  cooperation policy;  EU institutions and European civil service;  European construction;  economic geography
 Date Published: 2008-01-18

 18.1.2008 EN Official Journal of the European Union L 15/29 COMMISSION DECISION of 18 December 2007 adjusting the weightings applicable from 1 August, 1 September, 1 October, 1 November and 1 December 2006 and from 1 January 2007 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the two new Member States for a maximum period of nineteen months after the accession of the two new Member States (2008/59/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the second paragraph of Article 13 of Annex X thereto, Having regard to the Treaty of Accession of the two new Member States, and in particular Article 33(4) thereof, Whereas: (1) Council Regulation (EC, Euratom) No 453/2007 (2) fixed, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 July 2006 to the remuneration payable in the currency of the country of employment of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the two new Member States for a maximum period of nineteen months after accession. (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations with effect from 1 August, 1 September, 1 October, 1 November and 1 December 2006 and from 1 January 2007 because the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, HAS DECIDED AS FOLLOWS: Sole Article With effect from 1 August, 1 September, 1 October, 1 November and 1 December 2006 and from 1 January 2007 the weightings applicable to the remuneration payable in the currency of the country of employment of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the two new Member States for a maximum period of 19 months after accession shall be adjusted as shown in the Annex hereto. The exchange rates for the calculation of such remuneration shall be established in accordance with the rules for the implementation of the Financial Regulation and shall correspond to the date referred to in the first paragraph. Done at Brussels, 18 December 2007. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 337/2007 (OJ L 90, 30.3.2007, p. 1). (2) OJ L 109, 26.4.2007, p. 1. ANNEX Place of employment Weightings August 2006 Lesotho 68,3 Madagascar 76,9 Mozambique 76,4 Zimbabwe 60,1 Place of employment Weightings September 2006 Senegal 85,5 Yemen 71,9 Zimbabwe 71,4 Place of employment Weightings October 2006 Brazil 79,3 Guinea 55,8 Nepal 72,4 Democratic Republic of Congo 122,8 Zimbabwe 82,6 Place of employment Weightings November 2006 Algeria 91,4 Armenia 122,5 Indonesia 89,8 Moldova 55,8 Democratic Republic of Congo 125,6 Sudan 57,6 Zimbabwe 95,1 Place of employment Weightings December 2006 Argentina 50,7 Chile 72,4 Solomon Islands 89,1 Democratic Republic of Congo 127,1 Rwanda 89,6 Ukraine 106,5 Venezuela 60,9 Zimbabwe 102,4 Place of employment Weightings January 2007 Bangladesh 47,1 Botswana 63,3 Brazil 83,9 Burkina Faso 94,9 Djibouti 96,8 Eritrea 49,5 Ethiopia 88,1 Gambia 58,6 Georgia 99,8 Guinea 52,3 Jamaica 90,2 Malawi 70,8 Morocco 91,1 Mauritius 65,7 Mexico 73,7 Mozambique 76,1 Pakistan 53,5 Swaziland 56,8 Tanzania 59,5 Yemen 74,5 Zimbabwe 114,9